Citation Nr: 9928615	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-07 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from September 1976 to June 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for left and right knee 
disabilities.

The Board REMANDED the case for additional development in 
November 1994 and June 1998.  The case has been returned to 
the Board for adjudication.

Information of record indicates that the original claims 
folder was lost and that a rebuilt folder was established in 
November 1997.  However, in January 1999, the original claims 
folder was found and the folders have been combined.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
a nexus between the veteran's current left knee disability 
and his active service.

2.  Competent evidence of record of a right knee disability 
is not of record.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left knee disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a right knee disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.   Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Service medical records show that during service the veteran 
complained of right knee pain after falling on the right 
knee.  It was noted that the veteran reported receiving 
treatment from a local doctor with salicylate ointment and he 
did well for while.  The veteran complained of occasional 
swelling and pain.  On evaluation, the right knee was tender, 
but there was no deformity, effusion, or instability, and 
Lachman's was negative.  The assessment was tendonitis.  At 
his May 1992 separation examination, the veteran complained 
of chronic left knee pain for 3 years with intermittent 
swelling.  The veteran reported that he fell on the knee in 
1987 and complained of pain on walking, running, or going 
upstairs.  There was no pain on palpation.  X-ray study of 
the left knee was normal.  There were no diagnoses of the 
disabilities of the left or right knees.  

The Board observes that the veteran reported that he was seen 
during service by a private physician on several occasions 
from 1987 to 1990.  In May 1999, the veteran was advised that 
these records had been requested but that it was his 
responsibility to ensure receipt of evidence.  No additional 
service medical records have been received.  In Hayre v. 
West, ____ U.S. App. _____ (1999), slip op. 98-7046 (August 
16, 1999), the United States Court of Appeals for Federal 
Circuit, found a breach of the duty to assist in which the VA 
failed to obtain pertinent service medical records 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal.  In the instant 
case, the RO requested and received service medical records, 
requested additional records, and advised the veteran of such 
request.  No additional records have been received.

I.  Left knee

A January 1993 VA Medical Center (VAMC) hospital discharge 
summary indicates that the veteran was hospitalized in 
November 1992 for evaluation for rehabilitation treatment.  
The veteran reported experiencing occasional swelling of the 
left knee due to an injury during service.  On examination, 
the extremities were evaluated for range of motion, lesions 
or edema, and femoral and pedal pulsations.  The findings 
were normal.  The report noted that history of chronic left 
knee pain and swelling associated with old injury in the 
service was diagnosed but not treated.

VA medical records from January to June 1993 show complaints 
of knee pain with weather changes, on walking, and standing, 
and recurrent swelling.  On evaluation, there was no heat, 
effusion, or instability.  Range of motion was 0 to 110, 
without instability.  There was femoral patella tenderness 
and minimal crepitus.  The impressions included arthralgia of 
the left knee and left knee pain.

A January 1997 VA medical record revealed complaints of 
chronic pain of the left knee and that the knee gave way and 
popped.  On evaluation, bilateral knees were stable without 
ligamentous instability or effusion.  Pain was present on 
full extension.  The impression was left knee pain.

At a February 1998 VA examination, the veteran reported that 
he fell on his left knee in 1986 and 1988 during service.  He 
stated that his position in the military required him to run 
5 miles every day, and that now he has pain and weakness in 
the left knee.  He also reported that he has fallen at times 
because his knee gave way.  According to the veteran, he 
avoids all kinds of sports activities and was not able to 
participate in such with his son due to his knee.  The 
veteran stated that he had missed work due to his knee pain.  
On evaluation, there was tenderness over the medial and 
lateral aspect of the knee along with slight swelling over 
the patella joint, showing evidence of fluid in the knee.  
There was no difference in circumference of the left and 
right knee; however, there was 1 inch wasting of the 
quadriceps on the left.  Range of motion of the left knee was 
0 to 100 degrees flexion.  It was noted that that he could 
not hyperextend or do extension and that he kept the knee 
slightly bent.  The examiner further noted that any kind of 
range of motion of the left knee produced a moderate amount 
of pain.  X-ray evaluation of the left knee was negative.  
The diagnostic impressions included chronic pain and unstable 
left knee due to degenerative joint disease of the left knee, 
injury to the meniscus and unstable gait secondary to wasting 
of the left quadriceps muscles. 

An April 1998 VA medical record shows veteran complaining of 
intermittent knee pain due to injury to the knee during 
service.  Left knee effusion noted, but no evidence of 
cartilage, spur or other deformity.  Range of motion of both 
knees was full without crepitus.  There was no effusion, 
crepitation or instability.  

The veteran maintains that his left knee disability began 
during service, when he fell on his left knee.  The veteran 
is competent to report on that which he has personal 
knowledge, that is what comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his 
statement that his current left knee disability is related to 
service cannot serve to well ground the claim because the 
veteran is not competent to make such an allegation, as this 
requires competent medical evidence which indicates that the 
claim is plausible or possible.  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In the instant case, the 
veteran's service medical records show that the veteran was 
seen in 1987 complaining of pain in the right knee after 
falling on it.  Tendonitis was diagnosed.  The only 
complaints of left knee pain during service were at the time 
of his May 1992 separation examination.  At that time, the 
impression was normal left knee.  The Board notes that VA 
medical records from November 1992 to present contain 
diagnoses of arthralgia of the left knee and chronic left 
knee pain and swelling due to degenerative joint disease.  
However, there is no competent medical evidence linking the 
current diagnoses to the veteran's service.  

The Board notes that a January 1993 VAMC discharge summary 
showed a diagnosis of chronic knee pain and swelling 
associated with old injury in service.  However, there is no 
indication that the VA examiner reviewed the veteran's 
service medical records.  It appears from the report that the 
VA examiner was relying on the history as reported by the 
veteran.  There is no evidence that the the VA examiner 
personally witnessed the veteran's fall.  The examiner is not 
competent to establish factual maters outside his personal 
experience and expertise, including whether an injury did in 
fact happen.  See Jones v. West, 12 Vet. App. 383 (1999).  
Moreover, although the VA examiner, in February 1998, 
diagnosed chronic pain and unstable left knee due to 
degenerative joint disease of the left knee, injury to 
meniscus, he did not indicate that this disability was due to 
the veteran's injuries in service.  Thus, there is no medical 
opinion of record indicating a nexus between the veteran's 
left knee disability and his active service.  In view of the 
absence of that fact, his allegation that there is some 
relationship to inservice injuries is unsupported.  
Therefore, the Board concludes that the veteran's claim for 
service connection for a left knee disability is not well 
grounded.  Accordingly, the claim for service connection for 
a left knee disability is denied.  38 U.S.C.A. § 5107 (West 
1991).

II.  Right knee

As noted above, the veteran's service medical records show 
that the veteran complained of right knee pain during 
service.  However, at his May 1992 separation evaluation, 
evaluation of the veteran's knees, including x-rays, were 
normal.  At that time, the veteran only complained of left 
knee disability.  

VA medical records from November 1992 to April 1998 show no 
complaints, findings, or diagnoses of a right knee 
disability.  At the February 1998 VA examination, the veteran 
did not complain of any right knee disability.  On 
evaluation, range of motion of the right knee was full.  X-
ray study of the right knee was negative.  The diagnoses 
included right knee range of motion and evaluation was 
normal, no disability.

The veteran's claim for service connection for a right knee 
disability is not well grounded.  See Caluza, supra.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . .."  38 U.S.C.A. §§  
1110, 1131 (West 1991).  In the absence of proof of a current 
disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's assertions that he has a right knee disability are 
not competent and do not establish a well grounded claim.  
Chelte v. Brown, 10 Vet. App. 268 (1997).  As there is no 
competent evidence of record of a diagnosis of a right knee 
disability, the Board concludes that the veteran's claim for 
service connection for a right knee disability is not well 
grounded and accordingly, the claim for service connection 
for a right knee disability is denied.  38 U.S.C.A. § 5107 
(West 1991).


ORDER

Service connection for a left knee disability is denied.  
Service connection for a right knee disability is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

